Citation Nr: 0712894	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  



WITNESSES AT HEARING ON APPEAL

Appellant and Friend



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Phoenix, Arizona which denied service 
connection for bilateral hearing loss.

A hearing at the RO before the undersigned was conducted in 
September 2005.  The Board remanded the claim to the RO in 
April 2006 for further development and consideration.  A 
November 2006 rating decision granted service connection for 
hearing loss of the right ear.  Therefore, the only issue 
remaining is entitlement to service connection for hearing 
loss of the left ear.  


FINDINGS OF FACT

Hearing loss of the left ear was not manifested during 
service, or within one year of separation from the service, 
and is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112 (West & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in October 2002 and May 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice of the five elements of a service-connection 
claim, as is now required by Dingess/ Hartman v. Nicholson, 
19 Vet. App. 473 (2006), was provided to the veteran in the 
May 2006 letter.  

The notice as required by 38 U.S.C.A. Section 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  See Pelegrini, supra.  However, the voiding or 
nullification of any AOJ action or decision is not required 
if a finding is made that the veteran was sent content-
complying notice.  In this case, initial notice was provided 
prior to the appealed AOJ decision in keeping with Pelegrini.  
Although notice with respect to all the five elements of a 
service- connection claim was not provided until May 2006, 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given content complying notice and 
sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  As such, the 
notification requirements have also been satisfied as to 
timing.

The VA has complied with its duty to assist by aiding the 
veteran in obtaining evidence, affording him physical 
examinations, obtaining medical opinions as to the etiology 
and severity of disability, and by affording him the 
opportunity to give testimony before the Board.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The VA has done everything reasonably 
possible to notify and to assist the veteran.

B.  Analysis

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If a 
disease is shown to be chronic in service, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a hearing 
disability was not manifested during service, or to a degree 
of 10 percent or more during the one-year period following 
separation from active duty, service connection may 
nevertheless be established for the disability if evidence 
otherwise shows that the disability is causally related to 
injury or disease in service.  See, e.g., Henlsey v. Brown, 5 
Vet. App. 155 (1993).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records indicate that upon 
entrance into service the veteran had pre-existing hearing 
loss in the right ear and normal hearing in the left ear.  
The veteran's service medical records also indicate that 
throughout service the veteran had several audiological 
examinations.  

On service entrance audiological evaluation in October 1969, 
pure tone thresholds, in decibels, were as follows:

Hertz

500
1000
2000
4000
LEFT
20
25
20
30

On hearing conservation evaluation in May 1970, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
6000
LEFT
25
20
20
30
40
45

On VA discharge audiological evaluation in June 1973, pure 
tone thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
10
10

VA treatment records indicate the veteran complained of 
hearing loss in both ears in October 2001 and December 2002.  
He noted that he has had this severe loss since he was a 
teenager.  A VA audio examination conducted in March 2003 
diagnosed severe sensorineural hearing loss in the right ear 
and mild to moderately severe high frequency sensorineural 
hearing loss in the left ear.  The examiner noted that the 
left ear hearing loss is consistent with noise exposure and 
that the veteran was exposed to noise both in service and 
post-service.  



On VA audiological evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
LEFT
30
45
550
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner stated that the 
veteran was exposed to jet engine noise and flight line noise 
while wearing ear protectors, and post-service noise exposure 
when he worked as a truck driver and in construction while 
wearing ear protectors.  The diagnosis was mild sloping to 
severe sensorineural hearing loss of the left ear.  The 
examiner stated that the veteran's claims file was reviewed.  
The examiner noted that the veteran's hearing tests in 
service were normal, and that it was not likely that left ear 
hearing loss was incurred in service.  The examiner also 
noted that the veteran's post-service noise exposure may have 
contributed to his left ear hearing loss.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left ear hearing disability.  
The veteran's service medical records show that he underwent 
audiometric testing on several occasions.  However, these 
tests do not reflect impaired hearing as defined by 
regulation.  See 38 C.F.R. § 3.385 (for VA purposes, impaired 
hearing is considered to be a "disability" only if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  Following 
an examination of the veteran and a review of the claims 
file, a VA audiologist opined that it was unlikely that the 
veteran's current left ear hearing loss began during military 
service.  The earliest evidence of treatment for hearing loss 
is dated in 2001.  This is more than 27 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service). 

Although the veteran asserts that his left ear hearing loss 
can be attributed to acoustic trauma in service, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  

The veteran also submitted several articles relating to the 
effects of noise exposure on hearing loss.  A medical article 
or treatise can provide important support when combined with 
an opinion of a medical professional, if the medical article 
or treatise evidence discusses general relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a "plausible causality" based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the 
present case, however, the evidence submitted by the veteran 
is not accompanied by the opinion of any medical expert 
linking the veteran's inservice noise exposure to his current 
hearing loss of the left ear.  As noted above, a VA 
audiologist stated that the veteran's current hearing loss of 
the left ear was not likely related to inservice noise 
exposure.  Therefore, the information in these articles is 
insufficient to constitute the required medical nexus 
opinion.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hearing loss of the left ear is not warranted. 

ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


